DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on April 10, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
	
Status of Claims
Claims 1-20 were originally filled on June 20, 2019 and claimed priority to provisional application 62/737,067, that was filled on September 26, 2018. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the first interactive element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-10, 16, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizukami et al (US 20200371525 A1) (Hereinafter referred to as Mizukami).

Regarding Claim 1, Mizukami discloses a computer-implemented method that causes a robot to enact a performance (See at least Mizukami Paragraph 0080, the robot imitates a human or animal such as a dog; See at least Mizukami Paragraph 0008 for the computer implemented method), the method comprising: 
determining an initial set of operations associated with the performance (See at least Mizukami Paragraph 0262, an action plan for the dog to run to the user when being called is interpreted as the initial set of operations), wherein 
each operation included in the initial set of operations is derived from a different behavior associated with a first character (See at least Mizukami Paragraph 0262, the robot running to the user when being called is an operation associated with a dog); 
determining a status for each subsystem included in a plurality of subsystems included in the  robot (See at least Mizukami Paragraph 0247, a malfunction is detected in one of the actuators, which are interpreted as subsystems); 
based on one or more of the statuses, modifying the initial set of operations to generate a set of available operations for enacting the performance (See at least Mizukami Paragraphs 0247-0248, based on the malfunction, the system can prioritize self-preservation operations); 
determining a first operation included in the set of available operations that should be executed by the robot (See at least Mizukami Paragraphs 0251-0255, instead of rushing to the user, the robot prioritizes self-preservation and moves its head and eyes); and 
causing the robot to execute the first operation (See at least Mizukami Paragraphs 0254-0255, the robot moves its head and eyes).

Regarding Claim 2, Mizukami discloses at least one status indicates a failure of at least one subsystem included in the plurality of subsystems (See at least Mizukami Paragraph 0335, the malfunction is logged in an action failure log since the component does not operate as controlled).

Regarding Claim 3, Mizukami discloses modifying the initial set of operations comprises suppressing at least one operation included in the initial set of operations (See at least Mizukami Paragraphs 0251-0255, instead of rushing to the user, the robot prioritizes self-preservation and prevents careless operation of the actuator and moves its head and eyes instead).

Regarding Claim 4, Mizukami discloses modifying the initial set of operations comprises: 
determining, based on the one or more statuses, that a first subsystem included in the plurality of subsystems has failed (See at least Mizukami Paragraph 0247, a malfunction is detected in one of the actuators which are interpreted as subsystems; See at least Mizukami Paragraph 0335, the malfunction is logged in an action failure log since the component does not operate as controlled); 
determining, based on a first set of dependencies, that a first operation included in the initial set of operations depends on the first subsystem (See at least Mizukami Paragraph 0262, an action plan for the dog to run to the user when being called is interpreted as the first operation in the initial set of operations; See at least Mizukami Paragraph 0107, the actuator drives the movable arms); and 
removing the first operation from the initial set of operations to generate the set of available operations (See at least Mizukami Paragraphs 0251-0255, instead of rushing to the user, the robot prioritizes self-preservation and prevents careless operation of the actuator and moves its head and eyes instead).

	Regarding Claim 5, Mizukami discloses determining the first operation included in the set of available operations that should be executed by the robot comprises determining that a priority metric associated with the first operation exceeds any priority metric associated with any other operation included in the set of available operations (See at least Mizukami Paragraph 0248-0249, the priority for approval desire is higher than the self-preservation desire, so the robot  performs various movements of the body).

Regarding Claim 6, Mizukami discloses updating the one or more statuses in response to failure of a first subsystem included in the plurality of subsystems to generate a set of updated statuses (See at least Mizukami Paragraphs 0247-0248, the actuator being severely damaged causes the robot to prioritize self-preservation; See at least Mizukami Paragraph 0335, the malfunction is logged in an action failure log which is interpreted as updating the status); 
updating the set of available operations based on the set of updated statuses to generate an updated set of available operations (See at least Mizukami Paragraphs 0247-0248, the actuator being severely damaged causes the robot to prioritize self-preservation operations); 
determining that the set of updated available operations does not include any available operations (See at least Mizukami Paragraph 0242 and Fig. 21, the user is not detected so there is no operations for the dog to perform); and 
executing an emergency protocol to cause the robot to stop enacting the performance (See at least Mizukami Paragraph 0242 and Figure 21, the robot stops its operation and prioritizes replenishment of charging power, which is interpreted as an emergency protocol), wherein the emergency protocol is not derived from any behavior associated with the first character (See at least Mizukami Paragraph 0242, the robot is charging its electrical power which dogs do not do).

Regarding Claim 7, Mizukami discloses identifying a first interactive element with which the robot is configured to interact (See at least Mizukami Paragraph 0262,  the user is interpreted as the interactive element; See at least Mizukami Paragraph 0092, the robot detects the user using a human sensor); 
establishing communications with the first interactive element (See at least Mizukami Paragraph 0274 and Paragraph 0080, the user and robot  communicate with one another , the user can call out to the robot, to which the robot responds with a sound); 
determining a set of interactions between the robot and the first interactive element based on the communications with the first interactive element (See at least Mizukami Paragraphs 0182-0186 and Figure 11, the user teaches a new action to the robot by telling the robot to remember, the robot responds by relaxing its joints to learn the new action; See at least Mizukami Paragraph 0209, the robot can carry out the taught movement based on an incentive situation with the user; See at least Mizukami Paragraph 0317-0319 and Fig. 33 , the robot can perform movements to interact with the user, and the reaction of the user to the movements is stored; See at least Mizukami Paragraph 0274, the robot can output a sound in response to the user’s call); and 
executing a first interaction included in the set of interactions with the first interactive element (See at least Mizukami Paragraph 0209, the robot carries out the taught movement; See at least Mizukami Paragraph 0317 and Fig. 33, the robot performs movements to interact with the user; See at ., wherein the first interaction includes at least one operation included in the set of available operations (See at least Mizukami Paragraph 0209, the robot can carry out the taught movement based on an incentive situation with the user; See at least Mizukami Paragraph 0317 and Fig. 33 , the robot can perform movements to interact with the interactive element; See at least Mizukami Paragraph 0274-0275 and Figure 28, the robot can output animal sounds and open its mouth, or remain quiet; All three of these interactions are available operations that the robot can perform).

Regarding Claim 9, Mizukami discloses a robot system configured to enact a performance (See at least Mizukami Paragraph 0080, the robot imitates a human or animal such as a dog), including: 
a memory storing at least one software module (See at least Mizukami Paragraph 0347, the ROM, RAM, and storage are interpreted as the memory); and
a processor (See at least Mizukami Paragraph 0347 for the processor) that, upon executing the at least one software module, is configured to perform the steps of:
determining an initial set of operations associated with the performance (See at least Mizukami Paragraph 0262, an action plan for the dog to run to the user when being called is interpreted as the initial set of operations), 
wherein each operation included in the initial set of operations is derived from a different behavior associated with a first character (See at least Mizukami Paragraph 0262, the robot running to the user when being called is an operation associated with a dog); 
determining a status for each subsystem included in a plurality of subsystems included in the  robot (See at least Mizukami Paragraph 0247, a malfunction is detected in one of the actuators, which are interpreted as subsystems); 
based on one or more of the statuses, modifying the initial set of operations to generate a set of available operations for enacting the performance (See at least Mizukami Paragraphs 0247-0248, based on the malfunction, the system can prioritize self-preservation operations); 
determining a first operation included in the set of available operations that should be executed by the robot (See at least Mizukami Paragraphs 0251-0255, instead of rushing to the user, the robot prioritizes self-preservation and moves its head and eyes); and 
causing the robot to execute the first operation (See at least Mizukami Paragraphs 0254-0255, the robot moves its head and eyes).

Regarding Claim 10, Mizukami discloses identifying a first interactive element with which the robot is configured to interact (See at least Mizukami Paragraph 0262,  the user is interpreted as the interactive element; See at least Mizukami Paragraph 0092, the robot detects the user using a human sensor); 
establishing communications with the first interactive element (See at least Mizukami Paragraph 0274 and Paragraph 0080, the user is interpreted as the interactive element, the user and robot communicate with one another, the user can call out to the robot, to which the robot responds with a sound); 
determining a set of interactions between the robot and the first interactive element based on the communications with the first interactive element (See at least Mizukami Paragraphs 0182-0186 and Figure 11, the user teaches a new action to the robot by telling the robot to remember, the robot responds by relaxing its joints to learn the new action; See at least Mizukami Paragraph 0209, the robot can carry out the taught movement based on an incentive situation with the user; See at least Mizukami Paragraph 0317-0319 and Fig. 33 , the robot can perform movements to interact with the user, and the ; and 
executing a first interaction included in the set of interactions with the first interactive element (See at least Mizukami Paragraph 0209, the robot carries out the taught movement; See at least Mizukami Paragraph 0317 and Fig. 33, the robot performs movements to interact with the user; See at least Mizukami Paragraph 0274 and Figure 28, the robot outputs an animal sound in response to the user’s call), wherein the first interaction includes at least one operation included in the set of available operations (See at least Mizukami Paragraph 0209, the robot can carry out the taught movement based on an incentive situation with the user; See at least Mizukami Paragraph 0317 and Fig. 33 , the robot can perform movements to interact with the interactive element; See at least Mizukami Paragraph 0274-0275 and Figure 28, the robot can output animal sounds and open its mouth, or remain quiet; All three of these interactions are available operations that the robot can perform).

	Regarding Claim 16, Mizukami discloses the step of executing the first interaction with the first interactive element comprises: 
generating a first target that indicates a first location to where the robot should navigate prior to executing the first interaction (See at least Mizukami Paragraph 0262, the robot can run to the user when being called); 
generating a second target that indicates a second location to where the robot should direct a head portion of the robot when executing the first interaction (See at least Mizukami Paragraphs 0257-0261 and Figure 24, the head is directed toward the user when the user is calling the robot); 
generating a set of interaction methods associated with executing the first interaction (See at least Mizukami Paragraphs 0182-0186 and Figure 11, the user teaches a new action to the robot by telling the robot to remember, the robot responds by relaxing its joints to learn the new action; See at ; and 
performing at least one operation associated with a first interaction method included in the set of interaction methods (See at least Mizukami Paragraph 0209, the robot carries out the taught movement; See at least Mizukami Paragraph 0317 and Fig. 33, the robot performs movements to interact with the user; See at least Mizukami Paragraph 0274 and Figure 28, the robot outputs an animal sound in response to the user’s call).

Regarding Claim 18, Mizukami discloses a non-transitory computer-readable medium that, when executed by a processor (See at least Mizukami Paragraph 0347, the processor carries out the program), causes a robot to enact a performance (See at least Mizukami Paragraph 0080, the robot imitates a human or animal such as a dog), by performing the steps of: 
determining an initial set of operations associated with the performance (See at least Mizukami Paragraph 0262, an action plan for the dog to run to the user when being called is interpreted as the initial set of operations), wherein 
each operation included in the initial set of operations is derived from a different behavior associated with a first character (See at least Mizukami Paragraph 0262, the robot running to the user when being called is an operation associated with a dog); 
determining a status for each subsystem included in a plurality of subsystems included in the  robot (See at least Mizukami Paragraph 0247, a malfunction is detected in one of the actuators, which are interpreted as subsystems); 
based on one or more of the statuses, modifying the initial set of operations to generate a set of available operations for enacting the performance (See at least Mizukami Paragraphs 0247-0248, based on the malfunction, the system can prioritize self-preservation operations); 
determining a first operation included in the set of available operations that should be executed by the robot (See at least Mizukami Paragraphs 0251-0255, instead of rushing to the user, the robot prioritizes self-preservation and moves its head and eyes); and 
causing the robot to execute the first operation (See at least Mizukami Paragraphs 0254-0255, the robot moves its head and eyes).

Regarding Claim 19, Mizukami discloses modifying the initial set of operations comprises: 
determining, based on the one or more statuses, that a first subsystem included in the plurality of subsystems has failed (See at least Mizukami Paragraph 0247, a malfunction is detected in one of the actuators which are interpreted as subsystems; See at least Mizukami Paragraph 0335, the malfunction is logged in an action failure log since the component does not operate as controlled); 
determining, based on a first set of dependencies, that a first operation included in the initial set of operations depends on the first subsystem (See at least Mizukami Paragraph 0262, an action plan for the dog to run to the user when being called is interpreted as the first operation in the initial set of operations; See at least Mizukami Paragraph 0107, the actuator drives the movable arms); and 
removing the first operation from the initial set of operations to generate the set of available operations (See at least Mizukami Paragraphs 0251-0255, instead of rushing to the user, the robot prioritizes self-preservation and prevents careless operation of the actuator and moves its head and eyes instead).

Regarding Claim 20, Mizukami discloses establishing communications with the first interactive element (See at least Mizukami Paragraph 0274 and Paragraph 0080, the user is interpreted as the interactive element, the user and robot communicate with one another, the user can call out to the robot, to which the robot responds with a sound); 
determining a set of interactions between the robot and the first interactive element based on the communications with the first interactive element (See at least Mizukami Paragraphs 0182-0186 and Figure 11, the user teaches a new action to the robot by telling the robot to remember, the robot responds by relaxing its joints to learn the new action; See at least Mizukami Paragraph 0209, the robot can carry out the taught movement based on an incentive situation with the user; See at least Mizukami Paragraph 0317-0319 and Fig. 33 , the robot can perform movements to interact with the user, and the reaction of the user to the movements is stored; See at least Mizukami Paragraph 0274, the robot can output a sound in response to the user’s call); and 
executing a first interaction included in the set of interactions with the first interactive element (See at least Mizukami Paragraph 0209, the robot carries out the taught movement; See at least Mizukami Paragraph 0317 and Fig. 33, the robot performs movements to interact with the user; See at least Mizukami Paragraph 0274 and Figure 28, the robot outputs an animal sound in response to the user’s call)., wherein the first interaction includes at least one operation included in the set of available operations (See at least Mizukami Paragraph 0209, the robot can carry out the taught movement based on an incentive situation with the user; See at least Mizukami Paragraph 0317 and Fig. 33 , the robot can perform movements to interact with the interactive element; See at least Mizukami Paragraph 0274-0275 and Figure 28, the robot can output animal sounds and open its mouth, or remain quiet; All three of these interactions are available operations that the robot can perform).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizukami in view of Oohashi (US 20050151842 A1) (Hereinafter referred to as Oohashi).

Regarding Claim 8, Mizukami fails to explicitly disclose identifying the first interactive element comprises receiving a handshake signal from the first interactive element that is transmitted when the first interactive element detects the robot.
However, Oohashi teaches a robot receiving a handshake signal from a motion controller when a visitor is detected (See at least Oohashi Paragraph 0012 the motion controller transmits a handshake signal to the robot when the visitor is detected). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Mizukami with the teachings disclosed in Oohashi to have the first interactive element transmit the handshake signal to the robot when the robot is detected. One would be motivated to have the interactive element transmit the handshake signal to the robot since the interactive element is the one the robot is shaking hands with. The signal should be transmitted when the robot is detected because in order to perform a handshake, the two parties must be close to each other (See at least Oohashi Paragraphs 0124, 0128, and 0130). One would be motivated to modify the robot in Mizukami to perform a handshake because teachings dogs to shake hands/paws is a common 

Regarding Claim 11, Mizukami fails to explicitly disclose identifying the first interactive element comprises receiving a handshake signal from the first interactive element that is transmitted in response to a navigation signal transmitted by the robot system.
However, Oohashi teaches a robot receiving a handshake signal from a motion controller when the robot arrives at a target position (See at least Oohashi Paragraphs 0128-0132 and Figure 4, the motion controller transmits a handshake signal to the robot when the robot arrives at a target position that is near the visitor; the support unit sending the directive commands (S411) to shake hands in response to the robot moving to the target position (S410) is interpreted as transmitting a handshake signal in response to a navigation signal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Mizukami with the teachings disclosed in Oohashi to have the first interactive element transmit the handshake signal to the robot in response to a navigation signal. One would be motivated to have the interactive element transmit the handshake signal to the robot since the interactive element is the one the robot is shaking hands with. The signal should be transmitted in response to a navigation signal because in order to perform a handshake, the two parties must be close to each other (See at least Oohashi Paragraphs 0124, 0128, and 0130). The robot needs to move to a target position which is close to the interactive element in order to perform the handshake (See at least Oohashi Paragraphs 0128-0132). One would be motivated to modify the robot in Mizukami to perform a handshake because teachings dogs to shake hands/paws is a common trick that people teach their dogs. 

Regarding Claim 12, Mizukami fails to explicitly disclose the step of establishing communication with the first interactive element comprises transmitting an acknowledgement signal to the first   interactive element in response to a handshake signal received from the first interactive element.
However, Oohashi teaches the robot transmitting an acknowledgement signal when a directive is given to greet a visitor (See at least Oohashi Paragraphs 0124-0127 and Figure 4 “408”, the robot transmits a reception start signal which indicates the robot has received the directive signal and will begin the handshake process by moving towards the visitor).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Mizukami with the teachings disclosed in Oohashi to have the robot transmit an acknowledgement signal when the handshake signal is received from the interactive element.  One would be motivated to have the interactive element transmit the handshake signal to the robot since the interactive element is the one the robot is shaking hands with. One would be motivated to have the robot send an acknowledgement signal to let the interactive element know that the robot has accepted the handshake. Since a handshake requires at least two parties, the robot sending an acknowledgement lets the interactive element know that the robot accepts the handshake, rather than rejecting it. One would be motivated to modify the robot in Mizukami to perform a handshake because teachings dogs to shake hands/paws is a common trick that people teach their dogs. Allowing the robot dog in Mizukami to shake hands/paws would make the robot feel more realistic and behave more like a real dog.  This would enhance the dog imitation done by the robot.

Regarding Claim 13, Mizukami fails to explicitly disclose the step of determining the set of interactions comprises identifying at least one operation included in the set of available operations for which the first interactive element can perform at least one complimentary operation.
However, Oohashi teaches this limitation (See at least Oohashi Paragraph 0132, the robot offering a handshake and asking a question to the interactive element/visitor is interpreted as an operation for which the interactive element/visitor can perform a complimentary operation such as accepting the handshake or answering the question).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Mizukami with the teachings disclosed in Oohashi to identify an operation for which the interactive element can perform at least one complimentary operation. Since the robot and interactive element are interacting with one another, one would be motivated to have the robot perform an operation that the interactive element can respond to so as to make the interaction more meaningful. If the robot is interacting with the interactive element, but the interactive element cannot respond to the robot, the interactive element would essentially be watching the robot rather than interacting with it. The robot in Oohashi can interact with visitors in a way that allows the visitors to respond to the interaction. Thus, the interaction seems more natural and real, since the visitors can respond to the robot’s actions rather than just watch the robot perform operations. 

Regarding Claim 14, Mizukami discloses wherein the at least one operation is identified based on an amount of available resources associated with the robot system or the first interactive element (See at least Mizukami Paragraphs  0247-0248 and 0251-0255, instead of rushing to the user, the robot prioritizes self-preservation and prevents careless operation of the actuator and moves its head and eyes instead, this is done because the actuator has malfunctioned, which makes it an unavailable resource for the robot to use).

Regarding Claim 15, Mizukami fails to explicitly disclose the step of executing the first interaction with the first interactive element comprises performing at least one operation included in the set of available operations that causes the first interactive element to perform a responsive corresponding operation.
However, Oohashi teaches this limitation (See at least Oohashi Paragraph 0132, the robot offering a handshake and asking a question to the interactive element/visitor is interpreted as an operation for which the interactive element/visitor can perform a responsive corresponding operation such as accepting the handshake or answering the question).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Mizukami with the teachings disclosed in Oohashi to identify an operation for which the interactive element can perform at least one responsive corresponding operation. Since the robot and interactive element are interacting with one another, one would be motivated to have the robot perform an operation that the interactive element can respond to so as to make the interaction more meaningful. If the robot is interacting with the interactive element, but the interactive element cannot respond to the robot, the interactive element would essentially be watching the robot rather than interacting with it. The robot in Oohashi can interact with visitors in a way that allows the visitors to respond to the interaction. Thus, the interaction seems more natural and real, since the visitors can respond to the robot’s actions rather than just watch the robot perform operations. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mizukami in view of Maisonnier et al (US 20170125008 A1) (Hereinafter referred to as Maisonnier).

Regarding Claim 17, Mizukami discloses …determining that a priority level associated with a second interaction included in the set of interactions exceeds a priority level associated with the first interaction (See at least Mizukami Paragraphs 0275-0276 and Figure 28, when the robot is in silent mode, the interaction of outputting a sound is not carried out because silence is prioritized over outputting sounds).
Mizukami fails to explicitly disclose terminating execution of the first interaction based on the priority of another interaction exceeding the priority of the first interaction. 
However, Maisonnier teaches interrupting an interaction between a robot and a user based on a priority of the robot to handle its own issues exceeding the priority of the dialog mode (See at least Maisonnier Paragraph 0084).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Mizukami with the teachings disclosed in Maisonnier to terminate the first interaction based on the priority of a second interaction exceeding the priority of the first interaction. The priorities of a robot can be adjusted based on the robot’s own issues and tasks (See at least Maisonnier Paragraph 0084). If the robot is in danger, safeguarding the robot would be prioritized over the current interaction (See at least Maisonnier Paragraph 0084). As the robot’s priorities change, one would be motivated to stop carrying out the current interaction if it no longer has priority because there are other interactions that have a higher priority. The interaction with the highest priority should be performed since it is the most prioritized. Interrupting a current interaction to perform an action that has exceeded the current’s interaction priority allows the robot to adjust its operation and carry out the most prioritized interaction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayashi et al (US 20190389058 A1) teaches an autonomously acting robot that imagines a virtual character. 
Oleynik (US 20190291277 A1) teaches a robotic system that can execute interactions as different characters.
Riddle et al (US 20130268096 A1) teaches a robot with adaptive optics and laser systems that monitors the status of subsystems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/E.S./              Examiner, Art Unit 3666                                                                                                                                                                                          /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666